Citation Nr: 0707774	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-11 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to August 
1969.  He died in June 2003.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  

The appellant has pending claims for death pension and 
special monthly pension (aid and attendance and/or 
housebound) which should be adjudicated when the claims 
folder returns to the agency of original jurisdiction (AOJ).  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a video conference hearing held in 
April 2006.  A transcript is on file.


FINDINGS OF FACT

1.  The veteran died in June 2003; his death certificate 
indicates that the immediate cause of his death was 
cardiopulmonary arrest, due to or as a consequence of 
dementia, with other significant conditions contributing to 
death including Parkinson's disease and decubitus.   

2.  There is no indication that the veteran had any service 
connected conditions at the time of his death.   

3.  A disability of service origin was not a principal or 
contributory cause of the veteran's death, nor were the 
causes of his death in any way etiologically linked to 
service.

4.  No cardiovascular or pulmonary condition, including 
hypertension, was demonstrated either during the veteran's 
active military service, or the first post-service year; nor 
was hypertension identified as either a primary or 
contributory cause of the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

With respect to the issue of entitlement to service 
connection for the cause of the veteran's death, the Board 
finds that the appellant has been adequately notified of the 
VCAA.  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
appellant with notice of the VCAA in February 2004, prior to 
the initial decision on the claim in April 2004.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the VCAA 
letter about the information and evidence that is necessary 
to substantiate the claim in this case. Specifically, the 
February 2004 notice stated that the evidence must show that 
the veteran died in service or that his service-connected 
conditions caused or contributed to his death.  It was noted 
that VA may also grant DIC benefits if the veteran was 
continuously rated totally disabled due to service-connected 
disabilities for at least ten years before his death.  
Additionally, the March 2005 Statement of the Case (SOC) 
notified the appellant of the reasons for the denial of her 
application and, in so doing, informed her of the evidence 
that was needed to substantiate her claims.

In addition, the RO notified the appellant in the February 
2004 letter about the information and evidence that VA will 
seek to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help her obtain evidence 
necessary to support her claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA and private medical 
records.

The RO also informed the appellant about the information and 
evidence she was expected to provide.  Specifically, the 
February 2004 letter notified the appellant that she must 
provide enough information about the veteran's records so 
that they could be requested from the agency or person that 
has them.  The letter also requested that she complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that she 
would like VA to obtain. In addition, the letter informed the 
appellant that it was her responsibility to ensure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.

Although the February 2004 VCAA notice letter that was 
provided to the appellant did not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  In this regard, the 
appellant provided a response to that letter in March 2004, 
indicating that she had no further evidence or information to 
provide in conjunction with her claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was specifically 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection 
for the cause of the veteran's death, but she was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant on this latter element, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the appellant is not entitled to service 
connection for the cause of the veteran's death, any question 
as to the appropriate effective date to be assigned is 
rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the appellant's 
claim.

The Board does acknowledge that a medical opinion has not 
been obtained in connection with the appellant's claim for 
service connection for the cause of the veteran's death.  
Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4).

In this case, a VA medical opinion is unnecessary to decide 
the claim for service connection for the cause of the 
veteran's death because such an opinion would not provide any 
more information than is already associated with the claims 
file.  In this regard, the record does not reflect that 
hypertension manifested during the veteran's service or 
within the first post-service year, nor was hypertension 
identified as either a primary or contributory cause of his 
death, as primarily contended by the appellant.  

VA has also assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the appellant's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Factual Background

The veteran died in June 2003 at the age of 78.  The death 
certificate lists the immediate cause of death as 
cardiopulmonary arrest due to or as a consequence of dementia 
with other significant conditions contributing to death 
including Parkinson's disease and decubitus.  

At the time of his death, service connection was not in 
effect for any condition.  

The veteran's service medical records are entirely negative 
for a diagnosis of high blood pressure/hypertension.  The 
veteran was hospitalized in England from November to December 
1966 for treatment of tonsillitis, pharyngitis and nephritis.  
During that hospitalization a blood pressure reading of 
110/78 was made.  Examination reports dated from 1949 to 1969 
do not reveal any notation of high blood pressure, nor do any 
reports document any abnormalities of the lungs, chest or 
heart, except for an August 1967 periodic examination report 
which documented an II/VI apical systolic murmur (not 
subsequently shown); all chest X-ray films taken during that 
time were normal.  Examination reports show that blood 
pressure readings were as follows: 136/70 (July 1949); 116/80 
(July 1950); 124/80 (September 1954); 120/76 (August 1966); 
120/80 (August 1967); 124/84 (April 1969).  
Electrocardiograms done in August 1966, January 1967 and 
August 1967 were essentially normal, and the last one done in 
April 1969 was normal.  

The veteran's VA terminal medical records are on file.  The 
records reflect that the veteran's medical conditions prior 
to his death included: Alzheimer's disease; Parkinson's 
disease; diabetes mellitus, Type II; and macrocytic anemia.  
In February 2003, he had been hospitalized primarily for 
treatment of fevers due to necrotic infected decubitus ulcer 
in the left foot.  Thereafter the veteran received acute and 
emergent care treatment by VA.  He was pronounced dead in 
June 2003 and no autopsy was performed.  The final diagnoses 
were: Parkinson's disease; agitated dementia; multiple 
pressure sores; chronic osteomyelitis; macrocytic anemia; 
respiratory/urinary sepsis; and prerenal azotemia due to 
dehydration.  

The appellant presented testimony before the undersigned 
Veterans Law Judge at a video conference hearing held in 
April 2006.  She indicated that she married the veteran in 
1998, but had first met him in 1965 in England at an Air 
Force Base Hospital in England, when she was getting 
treatment there and he was also receiving treatment.  She 
indicated that he told her that he was being treated for a 
heart murmur and high blood pressure.  She indicated that the 
veteran had been receiving on-going treatment for high blood 
pressure and heart disease and reported that up until the day 
he died he was still taking medication for these conditions.  


Legal Analysis

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
Supp. 2005); 38 C.F.R. § 3.312(a) (2006).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2006).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2006).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
See 38 C.F.R. § 3.312(c)(2) (2006).  However, service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c)(3) (2006).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2006).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2006).  Also, 38 U.S.C.A. §§ 1101, 1110, and 1112 
provide that where a veteran has served 90 days or more 
during a period of war or after December 31, 1946, and 
develops certain chronic diseases to a degree of disability 
of 10 percent or more within one year of separation from 
service, such diseases shall be presumed to have been 
incurred in service.  The list of such diseases includes 
cardiovascular-renal disease, including hypertension.  See 
38 C.F.R. § 3.309(a) (2006).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").

The appellant primarily contends that the veteran suffered 
from hypertension and heart disease in service and until his 
death which she believes was either a primary or contributory 
cause of his death.  

After review of the evidence, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  The veteran died in June 2003 at the age of 78, 
more than 30 years after his discharge from active duty.  As 
indicated on the death certificate, the immediate cause of 
death was cardiopulmonary arrest due to or as a consequence 
of dementia with other significant conditions contributing to 
death including Parkinson's disease and decubitus.  

There is no showing that the veteran had any cardiovascular 
disorder, including hypertension during service.  
Hypertension is defined under VA regulations as diastolic 
blood pressure that is predominantly 90 millimeters (mm.) or 
greater, and isolated systolic hypertension is defined as 
systolic blood pressure that is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  
To support a diagnosis of hypertension the blood pressure 
readings must be taken two or more times on at least three 
different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) 
(2006).  None of the blood pressure readings made during the 
veteran's service meet the definition of hypertension under 
the applicable VA regulation.  

The Board also finds that there is no competent evidence 
showing that any cardiovascular disorder, including 
hypertension became manifest to a compensable degree within 
one year following discharge.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  Since neither a cardiac nor pulmonary 
disability was manifested to a compensable degree within one 
year following the veteran's separation from service (that 
is, by August 1970), the laws and regulations whereby that 
disability can be presumed to have been incurred during 
service are not for application.  See 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2006).  

However, most significantly, hypertension was not implicated 
as either a primary or contributory cause of the veteran's 
death.  In fact, the post-service medical evidence, including 
the veteran's terminal medical records do not even mention 
hypertension and do not include a diagnosis of hypertension.  

Moreover, there is no clinical indication that any of the 
veteran's primary or contributory causes of death consisting 
of: cardiopulmonary arrest, dementia, Parkinson's disease and 
decubitus, have any etiological relationship to service; nor 
does the appellant make such assertions.  

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service, specifically to hypertension which she believes he 
sustained therein.  The Board has carefully considered her 
statements to this effect.  Nevertheless, in this case the 
appellant has not been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
the claimed causal relationship between the decedent's death 
and his military service.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of her husband's death and therefore the claim must 
be denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


